Citation Nr: 0414820	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1990 to October 
1993.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The veteran 
recently moved and the claims file has been transferred from 
the Louisville, Kentucky RO to the Cleveland RO.

The veteran requested a personal hearing at the RO in a 
statement received by VA in March 2002.  Although there is 
evidence on file that he was notified of a personal hearing 
scheduled at the Louisville RO in May 2002, the evidence on 
file indicates that the veteran failed to appear for the 
hearing without good cause.  He also failed to timely respond 
to a January 2004 VA request for information on whether he 
desired a personal hearing.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the RO failed to notify the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his increased rating 
claims on appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board would also note that there is no recent medical 
evidence on file that includes an adequate assessment of the 
functional impairment caused by the veteran's service-
connected right knee arthritis, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including on VA examinations 
in February 2001 and in August 2002.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
either of his service-connected right knee 
disabilities since August 2002.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected right knee 
disabilities.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, consultations, 
and range of motion testing of the right 
knee, expressed in degrees, with standard 
ranges provided for comparison purposes, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
right knee disabilities, to include any 
weakness, fatigability, incoordination, 
or flare-ups.  The examiner should 
attempt to distinguish, to the extent 
possible, between symptomatology due the 
veteran's service-connected arthritis and 
due to his service-connected residuals of 
a right knee injury.  The examiner must 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's claims for an initial rating in 
excess of 10 percent for service-connected 
right knee arthritis and for an increased 
evaluation for service-connected residuals of 
a right knee injury, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If either of the 
benefits sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should include 
all relevant diagnostic codes and the 
relevance of 38 C.F.R. § 3.321(b)(1) (2003).  
The veteran and his representative should 
then be given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



